Opinion issued March 3, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00680-CV
                            ———————————
ESP RESOURCES, INC. F/K/A PANTERA PETROLEUM, INC., Appellant
                                         V.
                     BWC MANAGEMENT, INC., Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-25068


                          MEMORANDUM OPINION

      BWC Management, Inc. sued ESP Resources, Inc. for amounts owed under

three promissory notes. A jury rendered a verdict in favor of BWC Management,

and the trial court entered judgment on the verdict. On appeal, ESP Resources

contends that (1) the trial court erred in admitting hearsay evidence and in excluding
other relevant evidence, and (2) the evidence is legally and factually insufficient to

support the jury’s verdict. Finding no reversible error, we affirm.

                                    BACKGROUND

         BWC Management alleged that ESP Resources was liable under three

promissory notes, executed by Chris Metcalfe, CEO of ESP Resource’s corporate

predecessor, Pantera Petroleum.1 The parties’ principal dispute at trial concerned

whether BWC Management had funded the loan amounts stated in the promissory

notes.

         Jenny Crichton, the sole shareholder and president of BWC Management, and

David Dugas, the current chief executive officer and president of ESP Resources

testified as witnesses. The trial court admitted as evidence: (1) the three promissory

notes; (2) Swiss bank confirmation forms showing the transfer of funds from BWC

Management; (3) ESP Resources’ filings with the United States Securities and

Exchange Commission indicating notes payable; (4) audit correspondence relating

to ESP Resources; and (5) the audit-related records of one of its accounting firms.

         Crichton testified that she and ESP Resources’ former president, Chris

Metcalfe, negotiated the terms stated in the three promissory notes. During her



1
         The parties do not dispute the corporate history, suggest that any distinction
         between Pantera Petroleum and ESP Resources affects the outcome, or
         contend that ESP Resources is not liable as the successor in interest to Pantera
         Petroleum.

                                             2
testimony, she discussed each of the three notes, which the trial court had admitted

by stipulation of the parties. She confirmed that the notes bore Metcalfe’s signature,

and were executed in September 2007, July 2008, and August 2008. Crichton

testified that she in turn borrowed the funds from another entity, FTS Financial

Investments, to lend to ESP Resources. She also testified that she confirmed with

Metcalfe and FTS Financial Investments that the sums stated in the notes were

provided to ESP Resources, that ESP Resources had not paid BWC Management

when the payments became due, and that BWC Management in turn had not repaid

FTS Financial Investments as a result.

      When asked for documentation corroborating that the funds at issue had been

provided to ESP Resources, Crichton referred to two Swiss bank forms, represented

to be confirmations of the transfer from FTS Financial Investments to ESP

Resources of the sums associated with the second and third notes. ESP Resources

objected to the forms as hearsay and asserted that BWC Management had not laid

an adequate foundation for their admission. The trial court admitted the bank forms

into evidence.

      Crichton also testified that ESP Resources was a publicly traded company and

that the annual report it filed with the Securities and Exchange Commission for the

2012 fiscal year confirmed that ESP Resources had received the funds stated in all

three notes by including them as long-term debt owed by the company. Like the



                                          3
promissory notes, the annual report previously had been admitted into evidence by

stipulation. She further testified that ESP Resources had written BWC Management

in connection with an audit conducted by an accounting firm, in which it confirmed

that the two companies’ records were in agreement as to the amount owed on the

notes. This February 2012 letter stated virtually the same amount due under the three

notes and bore Dugas’s signature. The trial court admitted the audit letter into

evidence without objection.

      On cross-examination, ESP Resources contended that it had sold an equity

interest to FTS Financial Investments and that BWC Management did not play an

intermediary role in these transactions. Defense counsel questioned Crichton about

a February 2008 report that ESP Resources filed with the Securities and Exchange

Commission disclosing an agreement for ESP Resources to sell stock in the company

to FTS Financial Investments. Crichton agreed that if the transaction involved equity

financing through the sale of stock in the company, ESP Resources would not be

required to repay any sums that FTS Financial Investments transferred to it. She also

conceded that FTS Financial Investments transferred the sums at issue directly to

ESP Resources, and that BWC Management did not have a written agreement with

FTS Financial Investments regarding the loans or FTS Financial Investment’s

alleged right to repayment from BWC Management. Instead, she testified, the




                                         4
agreement between BWC Management and FTS Financial Investments was an oral

one.

       ESP Resources also sought to cross-examine Crichton about the relationship

between Metcalfe and Crichton’s ex-husband, Bob Vukovich, and their alleged

involvement in a stock price-fixing scheme. BWC Management had secured a

pretrial ruling requiring the defense to raise the subject of price-fixing with the court

before putting on evidence about it or a related lawsuit brought against Metcalfe by

the Securities and Exchange Commission. Defense counsel raised this issue with the

court during Crichton’s cross-examination, arguing that evidence of price-fixing was

admissible to show that the loans at issue were a fraud, designed to inflate ESP

Resources’ stated liabilities in furtherance of the stock price-fixing scheme. The trial

court limited cross-examination to questions concerning Metcalfe’s and Vukovich’s

respective roles in securing financing for the company and directed defense counsel

not to raise the issue of price-fixing.

       During his testimony, Dugas agreed that Metcalfe was the chief executive

officer of ESP Resources during the period in which the promissory notes were

executed and that Dugas did not assume this role until August 2010. Dugas was

aware of the notes before becoming chief executive officer. He agreed that

documentation filed with the Securities and Exchange Commission listed the sums

stated in these notes as company debts and that the company’s filings continued to



                                           5
do so even after he became its chief executive officer. He acknowledged the

authenticity of the audit-related February 2012 correspondence between ESP

Resources and BWC Management regarding the amount the former owed the latter

on the notes and that it bore his signature, and he testified that he personally had not

issued stock to FTS Financial Investments. Dugas agreed that ESP Resources has

not made any payment on the notes.

      Counsel for BWC Management questioned Dugas about documents obtained

from an accounting firm retained by ESP Resources, BDO Canada. These

documents were accompanied by a business-records affidavit executed by a

custodian of records for BDO Canada. ESP Resources objected to their admissibility

on the ground that the records were hearsay and lacked an adequate foundation, but

the trial court overruled these objections. Dugas then testified that BDO Canada

conducted an audit necessary to make annual filings required by the Securities and

Exchange Commission in the 2007–2008 timeframe, and that BDO Canada’s audit-

related records included information relating to the sums that BWC Management

ostensibly loaned to ESP Resources, including copies of the promissory notes.

Dugas conceded that, as a result of the audit, ESP Resources identified the sums

stated in the notes as company debts, including in its 2008 and 2012 annual reports

filed with the Securities and Exchange Commission. Dugas signed the latter report

in his capacity as the company’s chief executive officer.



                                           6
      Dugas testified that BWC Management did not fund the promissory notes, but

did not dispute that ESP Resources had received the sums at issue. Instead, he

suggested that the funds ESP Resources received from FTS Financial Investments

were for the purchase of company stock and, therefore, did not require repayment.

He pointed to a February 2008 report filed with the Securities and Exchange

Commission describing an equity financing agreement between ESP Resources and

FTS Financial Investments. And he testified that aspects of BDO Canada’s audit-

related records suggested that FTS Financial Investments had purchased equity in

ESP Resources rather than lending it money. On cross-examination, however, Dugas

conceded that portions of BDO Canada’s audit-related records referred to each of

the sums stated in the promissory notes and characterized these sums as loans, but

noted that some of these comments were handwritten.

      During its deliberations, the jury asked for clarification regarding whether the

handwritten notes contained in BDO Canada’s audit-related records were “legally

valid.” The trial court informed the jury—without objection from the parties—that

it had the evidence and could give it whatever weight it deemed appropriate. The

jury subsequently found that ESP Resources owed BWC Management the sums

stated in the three promissory notes. The trial court entered judgment on the verdict.

                                   DISCUSSION

I.    Admission of Evidence



                                          7
      ESP Resources challenges the trial court’s rulings admitting the Swiss bank

records and the Canadian audit records. First, ESP Resources maintains that the trial

court should have excluded the two Swiss bank confirmation forms showing transfer

of sums associated with the second and third promissory notes as hearsay and not

adequately authenticated. See TEX. R. EVID. 802, 901(a). ESP Resources notes that

the forms are statements made by an absent third party—the Swiss bank—and were

offered to document that the transfer of funds occurred. It contends that Crichton, as

the president and sole shareholder of BWC Management, was not in a position to

authenticate the forms, as they were created by a foreign bank and document a

transaction between two other entities, ESP Resources and FTS Financial

Investments.

      Second, ESP Resources contends that the trial court should have excluded the

audit records obtained from BDO Canada as hearsay and not authenticated. See TEX.

R. EVID. 802, 901(a). Though these records are accompanied by an affidavit from a

custodian of records for BDO Canada attesting that they are its business records,

ESP Resources maintains that the proof also must show that ESP Resources adopted

these documents as its own records to satisfy the business-records exception to the

hearsay rule and contends that the handwritten notes in these audit records are

hearsay within hearsay. See TEX. R. EVID. 803(6), 805.




                                          8
      BWC Management responds that the Swiss bank forms are admissible as its

own business records, because Crichton testified that the forms served as written

confirmation to her that the sums associated with the second and third promissory

notes had been funded. See TEX. R. EVID. 803(6). It likewise maintains that BDO

Canada’s audit records were accompanied by a business records affidavit and that

the records, including the handwritten notes within them, are therefore admissible

under the business-records exception to the hearsay rule. See TEX. R. EVID. 803(6),

902(10). Accordingly, it maintains that the trial court did not error in admitting these

exhibits, and because other evidence established the funding of the loans, any error

in the admission of the records was harmless.

      A.        Standard of Review

      Decisions about the admission of evidence are within a trial court’s discretion.

Levine v. Steve Scharn Custom Homes, Inc., 448 S.W.3d 637, 656 (Tex. App.—

Houston [1st Dist.] 2014, pet. denied). It abuses this discretion when its evidentiary

rulings are unreasonable, arbitrary, or indifferent to any guiding rules or principles.

Badall v. Durgapersad, 454 S.W.3d 626, 641 (Tex. App.—Houston [1st Dist.] 2014,

pet. denied).

      A party seeking reversal based on the erroneous admission of evidence must

establish that the error probably resulted in an improper judgment. H2O Sols., Ltd.

v. PM Realty Grp., LP, 438 S.W.3d 606, 621 (Tex. App.—Houston [1st Dist.] 2014,



                                           9
pet. denied). In general, this requires the complaining party to show that the

judgment turns on the erroneously admitted evidence. Id. Thus, we ordinarily will

not reverse a trial court’s judgment on the basis of erroneously admitted evidence if

it was cumulative and not controlling on a material dispositive issue. Lone Starr

Multi-Theatres, Ltd. v. Max Interests, Ltd., 365 S.W.3d 688, 702 (Tex. App.—

Houston [1st Dist.] 2011, no pet.).

      B. Applicable Law

      Hearsay—a statement other than one made by a declarant while testifying at

trial that is offered for its truth—is generally inadmissible. TEX. R. EVID. 801–02.

But this general rule is subject to exceptions, including one for business records.

TEX. R. EVID. 803(6). The business-records exception covers records kept in the

course of a regularly conducted business activity, so long as the records were made

at or near the time, based on personal knowledge, recording a regular practice of that

activity, and the party opposing the evidence does not show that the document is

otherwise untrustworthy. Id.

      When a party seeks to introduce a document created by one business as the

records of another company under the business-records exception, it also must show

that the document in question was incorporated and kept in the course of the business

of the second company, that the second company usually relies on the accuracy of

the document’s contents, and that the circumstances otherwise indicate that the



                                         10
document is trustworthy. Simien v. Unifund CCR Partners, 321 S.W.3d 235, 240–

41 (Tex. App.—Houston [1st Dist.] 2010, no pet.).

      Even when a document is admissible under an exception to the hearsay rule,

portions of its contents nonetheless may remain hearsay. See TEX. R. EVID. 805; see

also Texas Worker’s Comp. Comm’n v. Wausau Underwriters Ins., 127 S.W.3d 50,

61 (Tex. App.—Houston [1st Dist.] 2003, pet. denied) (“Even though a document is

admissible pursuant to a hearsay exception, further objections to hearsay contained

within the document must be examined separately.”). Handwritten notes, however,

may be admissible under the business-records exception. Barnhart v. Morales, 459
S.W.3d 733, 743–44 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (holding that

trial court did not abuse its discretion in admitting hospital’s typewritten records

containing handwritten notes).

      The proponent of a document also must authenticate it by providing proof that

the document is what the proponent claims it is. TEX. R. EVID. 901(a). One can

satisfy this foundational requirement in a variety of ways, including via

circumstantial evidence. E.g., United Rentals, Inc. v. Smith, 445 S.W.3d 808, 813

(Tex. App.—El Paso 2014, no pet.). Documents accompanied by an adequate

business-records affidavit are self-authenticating and do not require any further

proof of their authenticity. TEX. R. EVID. 902(10); H20 Sols., 438 S.W.3d at 622.




                                        11
      C.     Analysis

      The Swiss bank forms showing transfer of funds from FTS Financial

Investments to ESP Resources are inadmissible hearsay. No witness testified on

behalf of the bank at trial, the forms were not accompanied by a business-records

affidavit, and BWC Management introduced this evidence for the purpose of proving

that ESP Resources had received the sums stated in the forms from a third party.

This renders them hearsay. See TEX. R. EVID. 801. Neither Crichton nor Dugas

testified to the foundation necessary to meet the business records hearsay exception

to demonstrate their admissibility, and no other indicia of trustworthiness of the

records was established at trial. See TEX. R. EVID. 802.

      Nevertheless, admission of the forms did not result in an improper judgment.

Dugas did not deny that ESP Resources had received the sums reflected in the

confirmations. Instead, ESP Resources contends that FTS Financial Investments,

rather than BWC Management, either loaned these sums to ESP Resources or

received stock in return. In other words, ESP Resources does not contend that it did

not receive these funds; it contends that it did not receive them in connection with

the funding of the promissory notes. Because ESP Resources does not deny receipt

of the funds, which is all the Swiss bank forms purport to show, the judgment cannot

have turned on this particular evidence.




                                           12
      It was within the trial court’s discretion to admit BDO Canada’s audit-related

records. These documents were accompanied by an unchallenged affidavit made by

a custodian of records for BDO Canada. The custodian’s affidavit establishes their

authenticity and the applicability of the business-records exception to the hearsay

rule. TEX. R. EVID. 803(6), 902(10). The handwritten notes contained within the

records does not alter this conclusion. As our sister court concluded in Barnhart,

handwritten notes contained within documents that are accompanied by a properly

executed business-records affidavit may fall within the scope of the business-records

exception to the hearsay rule. 459 S.W.3d at 743–44.

      Citing Simien, ESP Resources contends that the custodian’s affidavit alone

does not establish the applicability of the business-records exception, because the

records are those of a third party. See 321 S.W.3d at 240–45. But Simien is

inapposite. BDO Canada’s records were offered into evidence as that company’s

own documents made in connection with an audit of ESP Resources. Although BDO

Canada’s audit records include copies of the promissory notes, ESP Resources

stipulated to the admissibility of the promissory notes, and the custodian verified

that BDO Canada possessed them in connection with its audit work. Having done

so, ESP Resources cannot complain that the inclusion of copies of these notes

amongst the audit records runs afoul of Simien’s requirements for third-party

documents retained by another business as its own records. See id.



                                         13
      We hold that the trial court’s admission of the complained-of evidence is not

reversible error. See H2O Sols., 438 S.W.3d at 621; Lone Starr, 365 S.W.3d at 702.

II.   Exclusion of Evidence

      ESP Resources maintains that the trial court erred in excluding evidence about

the Securities and Exchange Commission’s lawsuit and judgment against Metcalfe

and the role that Crichton’s ex-husband, Vukovich, played in this price-fixing

scheme. It contends that this evidence is probative of its defense that the promissory

notes were a fraudulent scheme engaged in by Metcalfe and Vukovich and that it

bears upon the credibility of the parties who facilitated the supposed loan

transactions. BWC Management responds that ESP Resources has not preserved its

complaint about the exclusion of this price-fixing evidence for review, and in any

event, it was properly excluded at irrelevant.

      A.     Standard of Review

      A trial court’s decision to exclude evidence rests within its sound discretion

and is subject to the same standard of review that governs its admission of evidence.

See, e.g., Scottsdale Ins. Co. v. Nat’l Emergency Servs., Inc., 175 S.W.3d 284, 297

(Tex. App.—Houston [1st Dist.] 2004, pet. denied). To preserve a complaint about

the trial court’s exclusion of evidence, “the complaining party must demonstrate the

substance of the excluded evidence through an offer of proof or bill of exception

unless the substance of the evidence is apparent from the context.” Compton v.



                                          14
Pfannenstiel, 428 S.W.3d 881, 885 (Tex. App.—Houston [1st Dist.] 2014, no pet.);

see also Wade v. Comm’n for Lawyer Discipline, 961 S.W.2d 366, 374 (Tex. App.—

Houston [1st Dist.] 1997, no writ) (per curiam) (holding that error was not preserved

because the complaining party “made no offer of proof to identify for the trial court

the content of the documents or testimony he now complains were excluded”);

Walker v. Kleiman, 896 S.W.2d 413, 417 (Tex. App.—Houston [1st Dist.] 1995, no

writ) (same). The purpose of this requirement is to ensure that the evidence in

question is articulated with the specificity necessary to permit the appellate court to

assess its admissibility. Lone Starr, 365 S.W.3d at 703.

      B.     Analysis

      ESP Resources twice sought to introduce evidence about the Securities and

Exchange Commission’s investigation of an alleged price-fixing scheme concerning

ESP Resources’ stock and a judgment that the Commission obtained against

Metcalfe and Vukovich regarding price-fixing. During his cross-examination of

Crichton, counsel attempted to question her about Metcalfe’s and Vukovich’s

alleged price-fixing activities, arguing to the court that the loans stated in the

promissory notes were a fraud committed in furtherance of these activities. Counsel

also sought to elicit testimony on this subject from Dugas, and in particular, that

Metcalfe had resigned as chief executive officer of ESP Resources as a result of the




                                          15
accusation that he was manipulating its stock price and that the Securities and

Exchange Commission obtained a judgment against Metcalfe.

      The trial court excluded this evidence on both occasions. ESP Resources,

however, neither made an offer of proof nor filed a formal bill of exception regarding

the evidence that the trial court excluded. Consequently, the record on appeal does

not include any pleadings filed in the lawsuit brought by the Securities and Exchange

Commission or the judgment it obtained against Metcalfe and Vukovich. The nature

of the allegations made by the Securities and Exchange Commission and the content

of the judgment are unknown. In addition, the facts to which Crichton and Dugas

would have testified—as opposed to the general subject matter on which they would

have been questioned by counsel—do not appear anywhere in the record. Without

these particulars, it is impossible to assess whether or to what degree the price-fixing

scheme was relevant to the execution of the promissory notes and whether any

probative value may have been substantially outweighed by the danger of unfair

prejudice. See TEX. R. EVID. 401, 403. Nor is it possible without these details to

assess whether this proffered evidence would have amounted to impermissible proof

of other wrongs to show conduct in conformity or been admissible for another

purpose. See TEX. R. EVID. 404(b).

      Because there is no offer of proof on the record or a formal bill of exception,

we cannot determine the substance and admissibility of the excluded evidence on



                                          16
appeal. We therefore hold that this issue is not preserved for our review. Wade, 961
S.W.2d at 374; Walker, 896 S.W.2d at 417.

III.   Legal and Factual Sufficiency

       ESP Resources next maintains that the admissible evidence is legally and

factually insufficient to support the jury’s verdict. In particular, it contends that the

proof shows that a third party, FTS Financial Investments, either made the loan or

purchased an equity interest in ESP Resources, and no documentary proof connects

FTS Financial Investments’ funding to BWC Management’s promissory notes. In

essence, ESP Resources contends that there is no proof that ESP Resources received

money from BWC Management.

       A.    Standard of Review

       To show that the evidence is legally insufficient, a party that did not bear the

burden of proof at trial must establish that there is no evidence to support the

contested finding. Heritage Hous. Dev., Inc. v. Carr, 199 S.W.3d 560, 565 (Tex.

App.—Houston [1st Dist.] 2006, no pet.). We will sustain a legal insufficiency

challenge if there is a total lack of proof or the proof is no more than a scintilla, rules

of law or evidence bar us from giving weight to the only supporting proof, or the

proof conclusively establishes the opposite of the finding. Id. But the evidence also

must be viewed in the light most favorable to the verdict. Id. The ultimate question




                                            17
is whether the proof, viewed in that light, would permit reasonable, fair jurors to

render the challenged verdict. Id.

      When reviewing the evidence for factual sufficiency, we consider all of the

proof that supports and contradicts a particular finding and set aside the verdict only

if the finding is so contrary to the overwhelming weight of the proof that it is clearly

wrong and unjust. Indian Beach Prop. Owners’ Ass’n v. Linden, 222 S.W.3d 682,

693 (Tex. App.—Houston [1st Dist.] 2007, no pet.). The jury is the sole judge of the

witnesses’ credibility and the weight their testimony merits. Id. It may choose to

believe one witness over another and resolve inconsistencies in the testimony. Id.;

Dyer v. Cotton, 333 S.W.3d 703, 709 (Tex. App.—Houston [1st Dist.] 2010, no pet.).

      B.     Analysis

      1.     Legal Sufficiency

      ESP Resources stipulated to the admissibility of the promissory notes. These

notes reflect the amounts that ESP Resources owes to BWC Management and are

signed by Metcalfe, who was the chief executive officer of ESP Resources’

predecessor when the notes were executed. BWC Management’s sole shareholder

and president, Crichton, testified that she negotiated this transaction with Metcalfe

and borrowed these sums from FTS Financial Investments, which transferred them

directly to ESP Resources. Crichton also testified that she confirmed with Metcalfe

and FTS Financial Investments that ESP Resources received the funds loaned. ESP



                                          18
Resources’ filings with the Securities and Exchange Commission reported these

sums as debts. And ESP Resources also had written BWC Management to confirm

that the two companies’ records agreed regarding the amount of these debts. This

correspondence was signed by its current chief operating officer, Dugas, who

conceded its authenticity.

      While the defense sought to undermine this evidence and put on contrary

proof, we cannot conclude on this record that no evidence supports the jury’s

findings in favor of BWC Management. Even disregarding the proof that ESP

Resources contends should not have been admitted, the record contains legally

sufficient proof of its liability for the amounts owed in the promissory notes. We

hold that the evidence is sufficient to permit reasonable, fair-minded jurors to reach

the verdict under review. Heritage Hous., 199 S.W.3d at 565.

      2.     Factual Sufficiency

      A review of the factual sufficiency of the proof requires us to consider not

only the proof supporting the verdict, but also that which does not. Indian Beach,
222 S.W.3d at 693. Crichton conceded that BWC Management lacked

documentation between BWC Management and ESP Resources other than the

promissory notes themselves and the February 2012 audit-related correspondence

signed by Dugas. ESP Resources filed with the Securities and Exchange

Commission a form that shows that FTS Financial Investments agreed to purchase



                                         19
an equity interest in ESP Resources; Dugas suggested that the funds received were

to purchase this equity interest. And Crichton agreed that, if this was so, ESP

Resources would have no obligation to repay these sums.

       Notwithstanding this controverting evidence, we conclude that that the proof

is factually sufficient to support the jury’s findings. In large part, the jury was

required to decide which of the two witnesses it found more credible on the issue of

the funding of the notes, Crichton or Dugas. This credibility determination is within

the jury’s sole province. See Indian Beach, 222 S.W.3d at 693; Dyer, 333 S.W.3d at

709. The documentary evidence that was admitted tilts in favor of BWC

Management’s claims, including the notes themselves and ESP Resources’ own

documents—its 2008 and 2012 annual reports filed with the Securities and Exchange

Commission and its February 2012 audit-related correspondence to BWC

Management. Based on this evidence, the jury reasonably could have rejected the

equity-purchase defense. Accordingly, we hold that the evidence is factually

sufficient to support the judgment. Indian Beach, 222 S.W.3d at 693.

                                 CONCLUSION

       We hold that the record fails to show reversible error in the admission or

exclusion of evidence, and that the evidence adduced at trial was legally and

factually sufficient to support the jury’s verdict. We therefore affirm the judgment

of the trial court.



                                         20
                                            Jane Bland
                                            Justice

Panel consists of Justices Bland, Brown, and Lloyd.




                                       21